Citation Nr: 9921125	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for chronic vasomotor rhinitis.

Entitlement to service connection for disability manifested by 
loss of sense of smell.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran served on active duty from March 1959 to February 
1961.  He has been granted service connection for a deviated 
nasal septum due to injury, which is evaluated as 10 percent 
disabling.  

This appeal arises from regional office determinations that 
denied entitlement to service connection for vasomotor rhinitis 
and a disability manifested by a loss of sense of smell.  In 
March 1996, the Board of Veterans' Appeals (the Board) remanded 
the case for further development.  Thereafter, in a decision in 
August 1997, the Board denied entitlement to service connection 
for vasomotor rhinitis and a disability manifested by loss of 
sense of smell.  

The appellant appealed to the U.S. Court of Appeals for Veterans 
Claims (the Court).  The Secretary of the Department of Veterans 
Affairs (VA) and the appellant's counsel filed a joint motion for 
remand with the Court to vacate the Board's decision of August 
1997 and remand the appeal for further action and development.  

The joint motion noted that the Board's decision in August 1997 
had relied upon a VA advisory opinion dated in June 1997.  The 
joint motion noted that the Board had provided the veteran an 
opportunity to submit additional argument, but had not mentioned 
the right to submit evidence in response to this VA advisory 
opinion.  In addition, the joint motion indicated that the Board 
did not provide adequate reason and bases in support of its 
decision when contemplating the applicability of 38 C.F.R. 
§ 3.303(b) and the recent Court decision in Savage v. Gober, 
10 Vet. App. 488 (1997).  The joint motion stated that a remand 
was necessary to (a) provide the veteran a reasonable opportunity 
to submit additional evidence in response to the VA advisory 
opinion, and (b) provide the Board another opportunity to 
consider the applicability of 38 C.F.R. § 3.303(b) and detail the 
reasons and bases for its decision.

In an order in November 1998, the Court vacated the Board's 
decision of August 1997, and granted the motion to remand the 
case to the Board for additional consideration, consistent with 
the joint motion for remand.  

Subsequently, pursuant to the Court's order, the veteran's 
attorney was provided a copy of the VA advisory opinion, and 
advised that he and the veteran could submit additional evidence 
and argument.  The attorney provided additional argument.  The 
veteran and the attorney did not submit additional evidence.  The 
Board will now review the present appeal on a de novo basis.  


FINDINGS OF FACTS

1.  All evidence necessary for disposition of the present appeal 
is of record.  

2.  Chronic vasomotor rhinitis and a chronic disability 
manifested by loss of smell were not present in service.  

3.  Chronic vasomotor rhinitis and a disability manifested by 
loss of sense of smell, first manifested many years after 
discharge from service, are have not been medically shown to be 
related to any disability treated in service, any incident in 
service, or the veteran's service-connected deviated nasal 
septum.  


CONCLUSION OF LAW

Service connection for chronic vasomotor rhinitis and a 
disability manifested by loss of sense of smell is not in order 
as they were not incurred in or aggravated in service and are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in essence, that his current vasomotor 
rhinitis and disability manifested by loss of sense of smell are 
directly related to injury suffered in service.  The veteran 
maintains that he had problems with vasomotor rhinitis and loss 
of sense of smell in service, and that such disabilities have 
been present since that time.  The veteran's attorney contends 
that the VA advisory opinion may not meet the standards of 
Stegall v. West, 11 Vet.App 268 (1998).  He maintains that this 
opinion did not comment upon the possible relationship between 
the rhinitis mentioned in service and the rhinitis noted several 
years later as requested in the Board remand of March 1996. 

I.  Background

On a report of medical history completed by the veteran in March 
1959, he reported that he had a history of sinusitis.  Physical 
examination of the nose was essentially normal.  The veteran 
complained of sinus and nasal congestion in June 1959.  In 
November 1959, he was seen with complaints of trouble breathing 
through the right nasal passage, with a history of an old 
baseball injury to the nose.  It was noted that the septum was 
deviated to the right.  The diagnostic impression was septal 
deviation, probably post-traumatic.  

The veteran was examined in early December 1959 for complaints of 
nasal stuffiness in damp weather.  Physical examination showed 
that the nasal septum was slightly bent to the right.  The mucosa 
was normal.  The diagnostic impression was vasomotor rhinitis.  
On a report of medical history for examination in December 1960, 
the veteran reported a history of sinusitis, none recently.  He 
indicated that he had had no history of ear, nose, or throat 
trouble.  The nose was reported normal.  On a report of medical 
history for separation examination in February 1961, the veteran 
reported a history of occasional sinusitis.  He reported no other 
history of ear, nose, or throat trouble.  The nose was reported 
normal on clinical examination.  

An initial claim for service connection for disability was 
received from the veteran in April 1987.  At that time, he 
requested service connection for Meniere's syndrome and residuals 
of possible exposure to radiation.  He reported being treated by 
Jerold N. Meyer, M.D., since 1980 for ringing in the ears.  
Dr. Meyer provided statements dated in 1986 and 1987 indicating 
that he had recently treated the veteran for disturbance of 
labyrinthine vestibular function, tinnitus, loss of hearing, 
vertigo, and a fracture of the left ankle.  He also provided a 
copy of his clinical notes indicating that he had treated the 
veteran since 1980 for various disabilities.  A notation in 
August 1980 showed that the veteran complained of tinnitus and an 
old problem with sinusitis.  The veteran was again treated for 
sinusitis in 1984 and 1985.  

On a VA examination in July 1987, the veteran did not have any 
complaints relating to vasomotor rhinitis or a loss of sense of 
smell.  The nose and sinuses were reported within normal limits.  

In August 1988, the Board denied service connection for tinnitus 
and Meniere's syndrome.

In March 1990, the veteran submitted a claim for residuals of an 
injury to the nose caused by being hit in the nose with a 
baseball while on active duty.

In May 1990, the veteran submitted a statement from Barry S. 
Hillman, M.D., indicating that he had seen the veteran in January 
1990 with the chief complaint of trouble breathing through his 
nose.  Physical examination showed a markedly deviated nasal 
septum blocking the nasal passageways.  

On a VA examination in May 1990, the veteran again reported that 
he had problems breathing through his nose because of an injury 
to his nose in service.  Physical examination showed that the 
nasal septum was deviated towards the right.  

In a rating in March 1991, the veteran was granted service 
connection for residuals of a deviated nasal septum, and a 
10 percent evaluation was assigned for this disability, effective 
from March 16, 1990.  

In February 1991, the Board again denied service connection for 
Meniere's syndrome and tinnitus.  

In May 1991, the veteran submitted a claim for service connection 
for tinnitus as being proximately due to or the result of head 
trauma.  In June 1991, he submitted a claim for service 
connection for vasomotor rhinitis.  He reported being treated by 
Dr. Meyer, Dr. Butler, and Dr. Hillman for nasal problems.

Drs. Butler and Meyer provided clinical notes for treatment of 
the veteran from 1980.  The clinical notes between 1980 and 1985 
were previously submitted, as was a statement dated in 1987.  
Other clinical notes show treatment after 1985 for various 
disabilities unrelated to the present claim.  In June 1990, the 
veteran complained of sinus drainage.  An X-ray of the sinuses in 
June 1990 was reported normal.  

Dr. Hillman reported in July 1991 that he had treated the veteran 
in January 1990 for complaints of tinnitus, hearing loss, and 
hoarseness.  

A private physician reported treating the veteran for complaints 
of nasal congestion in January 1990.  It was noted that the 
veteran smoked approximately one pack daily.  The physical 
examination resulted in the diagnosis of nasal congestion.  

VA outpatient treatment reports show that the veteran was treated 
for vasomotor rhinitis in July 1991.  

On a VA examination in April 1992, it was noted that the veteran 
complained of chronic vasomotor rhinitis.  The veteran stated 
that he has had nasal congestion and diminished sense of smell 
since a 1959 accident when his nose was injured.  He reported 
taking multiple forms of antihistamines, decongestants, and nasal 
sprays without success.  He reported that he smoked a half pack 
of cigarettes daily.  Physical examination showed that the septum 
was slightly deviated to the right.  The nasal mucosa was normal.  
The remainder of the nose examination, including the sinuses, 
were normal.  The diagnostic impression was chronic rhinitis, by 
history, with a suggestion of vasomotor rhinitis by history, 
current physical examination unremarkable.  

Dr. Hillman reported in October 1992 that the veteran had 
hypertrophy of the inferior nasal turbinates, which was 
descriptive of vasomotor rhinitis.  He reported that this 
interfered with the veteran's ability to smell.  

On another VA examination in September 1992, the veteran 
complained of difficulty breathing out of his nose.  Physical 
examination showed the nasal septum was deviated to the right.  
There were enlarged inferior turbinates.  The diagnostic 
impression was nasal septum deviation and vasomotor rhinitis.  It 
was indicated that the veteran smoked one pack of cigarettes 
daily.  A septoplasty and inferior turbinate cautery were 
recommended.

Another VA examination in February 1993 showed that the veteran's 
complaints included difficulty breathing out of his nose and an 
inability to smell.  Physical examination revealed a deviated 
septum to the right with enlarged inferior turbinates.  The 
diagnostic impression was nasal septum deviation, vasomotor 
rhinitis, and loss of smell and taste secondary to the above.  

At a hearing at the regional office in December 1993, the veteran 
stated that he injured his nose in a baseball accident in 
service.  He reported that he saw a private physician within a 
year of discharge from service who diagnosed vasomotor rhinitis, 
but that this physician's records were unavailable.  

In March 1996, the Board remanded the present issues on appeal to 
provide the veteran an opportunity to submit the names and 
addresses of physicians who treated him for the claimed 
disabilities.  Also, the Board requested another examination of 
the veteran, to include an opinion whether there was any 
relationship between the claimed disabilities and the veteran's 
service or deviated nasal septum.

On a VA examination in October 1996, the veteran's complaints 
included nasal obstruction, post-nasal drainage, and decreased 
sense of smell.  He reported that he had been hit in the nose 
with a baseball in service.  He stated that he was aware of 
increased nasal drainage and nasal obstruction when he was 
discharged from service, and that these symptoms persisted until 
the present time.  He reported that a number of ear, nose and 
throat specialists had informed him that he had a deviated nasal 
septum and vasomotor rhinitis.  

On physical examination, the nose was straight without external 
deformity.  The septum was deviated to the right, with 
approximately 40 to 50 percent obstruction.  Mucous membranes of 
the nose were slightly inflamed and dry.  The veteran was tested 
with coffee, oil of lemon, oil of orange and ammonia capsule.  He 
was unable to identify any of these substances, including the 
ammonia capsule.  The diagnosis was deviated nasal septum which 
may or may not be related to trauma in service.  The examiner 
stated that the veteran had a chronic rhinitis secondary to 
smoking.  He indicated that the vasomotor rhinitis was not 
related to service.  The examiner also indicated that the claimed 
anosmia was functional in nature, and not organic, as the veteran 
was unable to identify the ammonia capsule.

The regional office then confirmed the denial of the veteran's 
claims, and returned the case to the Board. 

The Board then referred the case for a VHA advisory opinion.  In 
June 1997, a VA physician reviewed the various medical 
examinations performed on the veteran, and the veteran's service 
medical records.  The reviewing physician indicated that the 
veteran's major subjective problems concerned difficulty 
breathing through his nose, chronic nasal congestion, and 
decreased hearing from the time of service until 1996.  The VA 
examination in 1996 was noted.  It was noted that in 1996, there 
was documentation that the veteran smoked one-half pack daily.  
The examiner indicated that the medical records showed diagnoses 
including a deviated nasal septum, with a 50 percent obstruction 
of one side, mild sensorineural hearing loss, chronic nasal 
congestion, rhinitis, and a history of decreasing smell.  

The examiner noted that, at the present time, there is no known 
etiology of vasomotor rhinitis.  It is a diagnosis of exclusion 
made after all other evaluations of chronic nasal congestion.  
The examiner stated that there was a documented history of 
smoking in this case, and that smoking can cause chronic nasal 
congestion.  The examiner stated that any chronic obstruction of 
the nose can interfere with the sense of smell.  Also, any 
significant trauma to the head can interfere with smell.  
However, the examiner stated that it appeared that the veteran's 
chronic rhinitis was not related to the veteran's deviated septum 
and that the veteran's loss of smell, which was not documented, 
was not usually associated with a deviated nasal septum.  If a 
patient smoked, then the chronic nasal congestion was more likely 
related to the smoking than the deviated nasal septum.  

II.  Analysis

Service connection connotes many factors, but basically it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service, or if preexisting service, was aggravated therein.  
38 C.F.R. § 3.303(a).  Service connection may be granted for 
disability which is proximately due to or the result of a service 
connected disease or injury. 38 C.F.R. § 3.310.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation or any 
abnormality will permit service connection first shown as a 
clear-cut clinical entity at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b), Savage v. 
Gober, supra.  

In this case, the veteran entered service with a notation that he 
had received treatment for sinusitis.  The veteran complained of 
sinus and nasal congestion in June 1959, evidently associated 
with the preexisting sinusitis.  In December 1959, he complained 
of nasal stuffiness, and vasomotor rhinitis was diagnosed.  This 
is the only mention of vasomotor rhinitis during service.  On 
examinations in December 1960 and for discharge from service in 
February 1961, the veteran reported no nasal problems, and 
examination of the nose was normal.  While the veteran has 
reported since 1990, approximately 30 years after service, that 
he continued to have vasomotor rhinitis in service after the 
December 1959 notation, this is specifically negated by the 
reports of medical history and physical examinations in December 
1960 and February 1961.  The contemporaneous medical records, 
including the veteran's own report of medical history, are of 
much greater evidentiary weight than his statements after the 
passage of 30 years and his filing a claim for compensation 
benefits.  

The veteran has also indicated that vasomotor rhinitis was 
treated by a physician within a year of discharge from service, 
but that these medical records are unavailable.  There is no 
reference to such treatment in the clinical records of the 
veteran's other private physicians.  Thus, the Board concludes 
that the sole finding of vasomotor rhinitis in service indicates 
the presence of an acute and transitory condition, rather than a 
chronic process.  The evidence fails to demonstrate that 
vasomotor rhinitis was chronic in service.  This is further shown 
by analyzing the available evidence after discharge from service.  

There is an absence of medical records for approximately 20 years 
after the veteran's discharge from service.  This, however, is 
not sufficient to demonstrate that there was no continuity of 
symptomatology after service.  However, the medical records 
submitted by the veteran's private physicians in the 1980's, and 
the VA examination in 1987, fail to demonstrate any complaints, 
findings, or diagnoses of vasomotor rhinitis in the 1980's.  The 
first noted manifestations of vasomotor rhinitis occurred in 
1990, approximately 30 years after discharge from service.  
Finally, there is no physician of record that expressed an 
opinion that the rhinitis noted in the 1990's was related to any 
disability treated in service.

Further, while the veteran has maintained that his vasomotor 
rhinitis was caused by the trauma in service and/or the deviated 
nasal septum for which service connection has been granted, a lay 
person's opinion is not sufficient; competent medical evidence to 
that effect is required where the determinative issue involves 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91-93 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this 
regard, VA physicians and the veteran's private physicians have 
indicated that the veteran has vasomotor rhinitis and a deviated 
septum.  However, a VA examiner in October 1996 and a special 
opinion by a VA physician in 1997 both indicated that the 
veteran's chronic rhinitis was not related to the veteran's 
trauma in service or deviated nasal septum, but was etiologically 
related to his long history of smoking.  The veteran's private 
physicians and VA physicians have not expressed any opinion that 
the rhinitis was etiologically related to any disability treated 
in service, any trauma that occurred in service, or to the 
deviated nasal septum.  In fact, the VA examiner in 1996 
indicated that the veteran's rhinitis was not related to service.  
The VA physician in 1997 specifically reviewed the veteran's 
records and provided an opinion that the vasomotor rhinitis was 
related to the veteran's smoking history.  These two opinions are 
of significant probative value, and demonstrate that there is no 
etiological relationship between the vasomotor rhinitis and the 
veteran's service, any incident in service, or to the service-
connected disability of a deviated nasal septum.  

In this regard, the veteran's attorney contends that the VA 
advisory opinion may not meet the standards of Stegall v. West, 
supra.  He maintains that this opinion did not comment upon the 
possible relationship between the rhinitis mentioned in service 
and the rhinitis noted several years later as requested in the 
Board remand of March 1996.  The Board notes that Stegall v. 
West, supra, provides that the Board has a duty to ensure 
compliance with the terms of any remand instructions.  

Initially, it should be noted that the VA examination in October 
1996 was responsive to the Board's request in the March 1996 
remand.  The VA examiner in 1996 indicated that the veteran's 
rhinitis was not related to service.  It is true that the VHA 
opinion in 1997 did not specifically comment upon whether there 
was a relationship between the rhinitis noted in the 1990's and 
the rhinitis treated in service.  However, the VHA opinion was 
not the subject of the Board's remand, and arguably, the holding 
in Stegall v. West, supra, does not apply.  The 1997 opinion is 
being used in the context of explaining that the examiner stated 
that the veteran's chronic rhinitis was not related to the 
veteran's deviated septum and that the veteran's loss of smell, 
which was not documented, was not usually associated with a 
deviated nasal septum.  More importantly, it must be remembered 
that there is no physician of record that expressed an opinion 
that the rhinitis noted in the 1990's was related to any 
disability treated in service.  Where the determinative issue 
involves medical causation, competent medical evidence is 
required.  Grottveit v. Brown, supra.  

As just noted, there is no physician of record that expressed an 
opinion that the rhinitis noted in the 1990's was related to any 
disability treated in service.  As a result, the Board concludes 
that the vasomotor rhinitis noted in service was acute and 
transitory in nature, and did not demonstrate a chronic disease 
process.  The first manifestations of a chronic disease process 
occurred approximately 30 years after discharge from service.  
The record fails to establish that the isolated notation of 
vasomotor rhinitis in service was chronic in nature, that there 
was a continuity of symptomatology after service, or that the 
chronic vasomotor rhinitis found nearly 30 years after service 
was related in any way to the isolated notation in service, any 
incident in service, or to the veteran's service-connected 
deviated nasal septum. 

The service medical records are completely negative for any 
complaints, findings, or diagnoses indicative of a disability 
manifested by a loss of sense of smell.  There is no finding that 
this disability was present in service by any physician either.  
The first complaints of a loss of sense of smell occurred many 
years after discharge from service.  Thus, the evidence fails to 
establish the presence of any disability manifested by a loss of 
sense of smell in service.  

The veteran has complained of a loss of smell in the last few 
years.  However, in fact, a VA examination in 1996 indicated that 
this complaint was functional in nature, based on actual testing.  
While the veteran's private physician and a VA examiner in 1993 
indicated that the loss of sense of smell was secondary to the 
deviated septum and the vasomotor rhinitis, the testing in 1996 
and the VA opinion in 1997 express the opinion that the veteran's 
complaint of loss of smell was not documented and was not 
associated with the deviated nasal septum in this case.  Because 
the veteran was actually tested on the VA examination in 1996 for 
loss of smell, the medical evidence is of greater weight in this 
case that the complaints of loss of smell are not related in any 
way to the veteran's service, any trauma that occurred during 
service, or the veteran's service-connected deviated nasal 
septum.  


ORDER

Entitlement to service connection for vasomotor rhinitis and for 
a disability manifested by a loss of sense of smell is not 
established.  The benefits sought on appeal are denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

